FILED
                             NOT FOR PUBLICATION                            JUL 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SI ZHONG WU,                                     No. 09-71161

               Petitioner,                       Agency No. A097-660-651

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Si Zhong Wu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Singh v. Gonzales, 439 F.3d 1100, 1105 (9th Cir. 2006), and we grant the petition

for review and remand.

      The agency’s adverse credibility determination is not supported by

substantial evidence because the agency relied exclusively on inconsistencies

between Wu’s testimony at the merits hearing and the credible fear interview notes

which, in this case, lacked sufficient indicia of reliability. See Singh v. Gonzales,

403 F.3d 1081, 1089-90 (9th Cir. 2005). Remand for further findings is not

necessary in this case because it is apparent from the record that the agency listed

all possible reasons to support an adverse credibility determination. See

Soto-Olarte v. Holder, 555 F.3d 1089, 1095 (9th Cir. 2009). Accordingly, we

grant the petition for review and remand for further proceedings, deeming Wu’s

testimony credible. See id. at 1095-96; see also INS v. Ventura, 537 U.S. 12, 16-18

(2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    09-71161